

Exhibit 10.1






Agreement for the Purchase and Sale of Convertible Debt and Common Stock
Warrants
August 9, 2016

--------------------------------------------------------------------------------

This binding agreement (“Agreement”) sets forth the terms and conditions
pursuant to which each Investor party hereto shall purchase, and Fibrocell
Science, Inc. (the “Company”) shall sell, Convertible Debt and Common Stock
Warrants of the Company. Each Investor’s binding investment amount is specified
below and represents an individual obligation of such Investor and is not
subject to any individual or aggregate minimum investment amount by other
Investors.
FINANCING TERMS
 
 
 
Borrower
The Company
 
 
Investors
The parties listed on Schedule A and such other parties that execute this
Agreement from time to time after the date hereof (collectively, the
“Investors”), subject to a maximum aggregate original principal amount of Notes
equal to $25 million. It is agreed that this Agreement may be executed in one or
more counterparts, each with independent legal significance. Notwithstanding
anything to the contrary contained herein, the commitment of each Investor shall
be several and not joint and limited to the amount set forth opposite such
Investor’s name on Schedule A or, after the date hereof, such Investor’s
counterpart signature page hereto.
 
 
Securities Offered
Convertible Debt as evidenced through a Note. Each dollar of investment will
entitle the Investor to $1 of original principal amount of the Note and the
Warrant Coverage specified below.
 
 
Convertible Debt
10-year, 4% interest, promissory note. Each Investor’s Note shall be
convertible, at any time and from time to time, at the election of such
Investor, into shares of Company Common Stock at the Applicable Note Conversion
Price. Additionally, each Investor will have a Put Right to require the Company
to repay the unpaid principal and accrued and unpaid interest of the Investor’s
Note on or after the fifth anniversary of the Closing Date.
 
 
Warrants
Each Investor will receive a five-year warrant to purchase the number of shares
of Company Common Stock specified below at a per share purchase price equal to
the Applicable Warrant Exercise Price.
 
 
Amount to be Raised
Up to $25 million but not subject to any minimum individual or aggregate
investment amount.
 
 
Closing Date
As soon as reasonably possible after the date hereof upon completion of
definitive documentation customary for financing transactions of this nature.
 
 
Documents
The terms specified in this Agreement shall be further reflected in a: (1)
Convertible Promissory Note, (2) Common Stock Warrant and (3) a Registration
Rights Agreement. In addition, the definitive documentation governing the
Convertible Debt and the Warrants will include customary limitations on
conversion of the Convertible Debt, exercise of the Warrant and payment of any
accrued interest using shares of Company Common Stock, in each case, intended to
enable the Investor to avoid being deemed a beneficial owner of 5% or more of
the Company Common Stock (the “Applicable Cap”).






--------------------------------------------------------------------------------




Registration Rights
Pursuant to the Registration Rights Agreement, (i) the Company shall, promptly
following the request of any Investor, file a shelf registration statement on
Form S-3 (or, if not available, Form S-1) with respect to any shares of Company
Common Stock issuable upon conversion of the Investor’s Notes or exercise of the
Investor’s Warrants (and any other shares held by the Investor) and (ii) the
Investors (other than, in the case of demand rights, any Investors who may
freely sell their shares of Company Common Stock under Rule 144) shall be
entitled to customary demand and piggyback registration rights and shall be
entitled to select the underwriter in the case of any underwritten demand
offering initiated by the Investors. In no circumstance shall the Investors be
required to sign a lock-up agreement other than a six-month lock-up agreement in
connection with participation in an underwritten offering.
 
 
Use of Proceeds
The net proceeds from the Notes will be used for the continued pre-clinical and
clinical development of the Company’s product candidates and for other general
corporate purposes.
 
 
Confidentiality
The Company agrees that this Agreement is for its confidential use only and
neither the fact that the undersigned has delivered this Agreement nor the terms
hereof will be disclosed by the Company or its affiliates to any person or
entity other than its officers, directors, agents, attorneys, accountants,
advisors, representatives, consultants and employees (collectively,
“Representatives”) and other potential investors, and then, in each case, only
on a confidential and “need to know” basis in connection with the financing
contemplated herein; provided, however, that the Company may disclose the
existence and the terms hereof to the extent required, in the opinion of its
counsel, by applicable law, legal or regulatory process or stock exchange rule.
The Company will be responsible for any disclosure by it and its Representatives
in violation of this paragraph. The Company shall not disclose the names of the
Investors except as required, in the opinion of its counsel, by law, legal or
regulatory process, stock exchange rule or with such Investor’s prior written
consent.
 
 
Governing Law
New York.
 
 
Indemnification; Expenses
The Company agrees to indemnify and hold harmless the undersigned and its
affiliates, and all of their respective officers, directors, agents, advisors,
representatives, consultants and employees, from and against all losses,
liabilities, expenses (including, without limitation, reasonable fees and
disbursements of outside counsel), claims and damages arising from or relating
to claims of third parties against them by reason of this financing, their
participation therein and their execution, delivery and performance under the
documents relating thereto (including this Agreement).


All reasonable out-of-pocket expenses of the Lead Investor and the fees and
documented disbursements of the Lead Investor’s counsel incurred in relation to
the drafting, negotiation and execution of this Agreement and the completion of
the definitive documentation relating to the transactions contemplated hereby
shall be the responsibility of and paid by the Company, up to a maximum
aggregate amount of $250,000, with any out-of-pocket expenses in excess of such
amount to be the responsibility of and paid by the Investors pro-rata based on
their respective investment amounts. The Company and, if applicable, the
Investors will reimburse the Lead Investor for any such reasonable fees and
expenses promptly upon request therefor. All reasonable out-of-pocket expenses
of the Lead Investor and the fees and documented disbursements of the Lead
Investor’s counsel in relation to the preservation and enforcement of rights any
amendment, waivers or consents relating to definitive documentation shall be the
responsibility of and paid by the Company.
 
 






--------------------------------------------------------------------------------




TERMS OF CONVERTIBLE PROMISSORY NOTES
 
 
Interest Rate
4% per annum. Interest shall be earned daily and compounded quarterly and, at
the election of the Company at the beginning of each quarter, shall accrue or be
paid in cash. If the Company elects to have interest accrue, such interest will
not be added to the principal amount of the Note but such interest shall be
subject to additional interest at the rate of 4% per annum, compounded
quarterly, and shall be due and payable, upon the earliest of the conversion,
exercise of the Put Right, or Company payoff of the Note. Notwithstanding
anything contained herein to the contrary, if the Company elects for interest to
accrue, then (i) the Company may elect to repay any such accrued and unpaid
interest (and any interest thereon) in cash at any time and from time to time
and (ii) the Investor may elect to have the Company repay any such accrued and
unpaid interest (and any interest thereon) by delivering such number of shares
of Company Common Stock equal to the (x) the amount to accrued and unpaid
interest (including accrued interest thereon) to be repaid, divided by (y) the
last closing bid price of a share of Company Common Stock as reported on the
NASDAQ Capital Market at the time of such election, provided, that, (i) such
share price is above the Applicable Conversion Price; (ii) if any Investor is
subject to the Applicable Cap, and payment will not require the Investor to
exceed such Applicable Cap and (iii) such payment will not cause any Investor to
violate applicable law.


Upon an event of default, the base interest rate (excluding additional interest
as described in the foregoing paragraph) shall be 12% per annum.
 
 
Maturity Date
The earlier of (i) ten (10) years from the Closing Date or (ii) one-hundred and
eighty (180) days after the date on which FCX-007 is approved by the U.S. FDA
for the treatment of recessive dystrophic epidermolysis bullosa (“FDA
Approval”).
 
 
Covenants
Covenants of the Company prohibiting restricted payments, the incurrence of
senior and pari passu debt, affiliate transactions (other than transactions with
Intrexon approved by a majority of the disinterested members of the Company’s
board of directors), and the incurrence of liens. Any waiver of such covenants
shall require the approval of the holders representing at least two-thirds of
the then outstanding aggregate principal amount of the Notes.
 
 
Put Right
Each Investor will have a Put Right to require the Company to repay all or any
portion of the unpaid principal and accrued and unpaid interest from time to
time on or after the fifth anniversary of the Closing Date. Such Put Right must
be exercised by such Investor by delivering written notice to the Company no
later than 180 days prior to such exercise date.
 
 
Conversion
All unpaid principal of the Note shall be convertible, at any time and from
time-to-time, at the option of each Investor into such number of shares of
Company Common Stock equal to the unpaid principal amount of the Note being
converted divided by the greater of (x) $1.01, plus $0.12625 or (y) the last
closing bid price of a share of Company common stock as reported on the NASDAQ
Capital Market at the time of the Investor’s execution of a counterpart to this
term sheet, plus $0.12625 (the “Applicable Conversion Price”). The Applicable
Conversion Price is intended to be calculated to satisfy NASDAQ rules and
regulations for the Notes and Warrants to be deemed to be issued “at the market”
(i.e., not at a discount to market) on the date hereof. For purposes thereof,
the Applicable Conversion Price is based on the last closing bid price of a
share of Company Common Stock as reported on the NASDAQ Capital Market at the
time of Investor’s execution of this Agreement or a counterpart hereto, plus
$0.125 for every 100% of warrant coverage (or portion thereof).
 
 
Anti-Dilution
Structural anti-dilution (i.e., stock splits, stock dividends and distributions
of cash or other assets to Company stockholders). For purposes of clarity there
will not be anti-dilution protection for dilutive issuances of equity securities
or securities convertible into equity.






--------------------------------------------------------------------------------




 
 
Prepayment
The Company may not prepay the Note prior to the Maturity Date without the
consent of the Investor. Upon and for a period of thirty (30) days after the
consummation of a change of control, each Investor may elect to accelerate the
repayment of all unpaid principal and accrued and unpaid interest under the
Note.
 
 
Amendment
Each Note may only be amended by the written consent of the Company and the
applicable Investor; provided that any such amendment must also be offered to
the other holders of the Notes on the same terms and conditions.
 
TERMS OF WARRANTS
 
 
Warrant Coverage
Concurrently with the issuance of a Note, each Investor shall be entitled to
receive a warrant that will entitle the Investor to purchase such number of
shares of Company Common Stock equal to the original principal amount of the
Note purchased by the Investor.
 
 
Warrant Exercise Price
Warrants shall be exercisable for shares of Company Common Stock at a per share
purchase price equal to the greater of (x) $1.50 and (y) the last closing bid
price of a share of Company common stock as reported on the NASDAQ Capital
Market at the time of the Investor’s execution of a counterpart to this term
sheet (the “Applicable Warrant Exercise Price”). The Warrants may be exercised
on a cashless basis.
 
 
Warrant Term
Five (5) years. Exercisable commencing on the day after the six-month
anniversary of the date of grant.
 
 
Anti-Dilution
Structural anti-dilution (i.e., stock splits, stock dividends and distributions
of cash or other assets to Company stockholders). For purposes of clarity, there
will not be anti-dilution adjustments for dilutive issuances of equity
securities or securities convertible into equity.
 
 
Change of Control
Upon and for a period of thirty (30) days following consummation of a Change of
Control, the Investors shall have a right to put the Warrants to the Company (or
its successor) at the Black-Scholes value of the Warrants calculated based on
the 30-day weighted average trading price and 30-day volatility obtained from
the HVT function on Bloomberg, in each case, determined as of the trading day
immediately preceding the announcement of the Change of Control.
 
 
Amendment
Each Warrant may only be amended by written consent of the Company and the
applicable Investor; provided, that, any such amendment must also be offered to
the other holders of the Warrants on the same terms and conditions.









*         *         *



